Citation Nr: 0716741	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hair loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from April 1974 to 
March 1980, and had periods of active duty for training from 
April 17, 1974 to August 18, 1974; July 11, 1975 to July 26, 
1975; July 30, 1976 to August 14, 1976; July 15, 1977 to July 
30, 1977; May 20, 1978 to June 4, 1978; and August 4, 1979 to 
August 18, 1979, with additional periods of inactive duty for 
training.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
appellant has a current diagnosis of a left arm disorder.

2.  The medical evidence of record does not show that the 
appellant has a current diagnosis of a bilateral leg 
disorder.

3.  The medical evidence of record does not show that the 
appellant has a current diagnosis of a seizure disorder.

4.  The medical evidence of record does not show that the 
appellant's hypertension is related to military service.

5.  The medical evidence of record does not show that the 
appellant's hair loss is related to military service.


CONCLUSIONS OF LAW

1.  A left arm disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A bilateral leg disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A seizure disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Hair loss was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in November 2003 satisfied the 
duty to notify provisions for the left arm, bilateral leg, 
and seizure claims, a letter dated in February 2004 satisfied 
the duty to notify provisions for the high blood pressure 
claim, and a letter dated in May 2004 satisfied the duty to 
notify provisions for the hair loss claim.  Additional 
letters were also provided to the appellant in December 2003 
and June 2006.  See 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  

The appellant's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the appellant in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

The appellant stated in the March 2005 Appeal to the Board 
that VA had not questioned the list of witnesses he provided 
in a December 2003 statement.  In this regard, the appellant 
stated that the witnesses were provided to verify the 
occurrence of an accident during military service.  However, 
as noted below, the appellant's service medical records 
clearly document the occurrence of the accident.  As such, 
competent lay evidence of the occurrence of this accident is 
therefore not necessary to substantiate the claims.  See 
38 C.F.R. § 3.159(c).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(23), (24); 38 C.F.R. § 3.6(a) (2006).  Presumptive 
periods, such as those pertaining to establishing service 
connection for hypertension, do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  The appellant's military records reflect service 
with the Army National Guard, with periods of ACDUTRA and 
INACDUTRA.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The appellant's service medical records state that on July 
28, 1977, the appellant "received an electrical shock from a 
fan in the Mess Hall.  [The appellant] fell to the floor with 
the fan falling on him, puncturing a hole in his left arm."  
The nature and extent of the injury was described as 
"puncture to left arm and mild electrical shock."  The 
report noted that the injury was incurred in the line of 
duty.  A sworn statement by a fellow serviceman stated that 
"the fan guard was stuck in [the appellant's] arm."

After separation from military service, a February 2005 VA 
joints examination report stated that the appellant was seen 
for evaluation of left arm pain, bilateral leg pain, a 
seizure disorder, hypertension, and hair loss due to an 
electrical shock sustained while he was in military service.  
The appellant stated that he had "been having jerking 
movements and he thinks they are slight seizures but he 
hasn't received any treatment whatsoever and also no 
physician diagnosed that he has seizure disorder."  The 
appellant reported that the "jerky movements" occurred 
approximately once a month, mostly while driving.  The 
appellant reported no history of sleep disturbance, no 
history of hospitalization for seizures, and no history of 
loss of consciousness due to seizures.  He stated that had 
high blood pressure "on and off" since the accident in 
service.  The appellant reported being seen by another 
physician twice, at which time his blood pressure was high on 
the first visit and low on the second visit.  He reported no 
history of chest pains, heart disease, stroke, headaches, or 
dizzy spells.  The appellant complained of left arm and 
bilateral leg "jerking movements and cramps" approximately 
once a month.  The appellant stated that there was no pain or 
impairment of movement during the spasms.  He reported no 
limitation of motion or functional impairment of his arms or 
legs.  There were no precipitating or alleviating factors.  
The appellant had no history of pain, weakness, stiffness, 
swelling, or instability.  He also stated that he had "been 
losing hair from his head ever since he sustained electrical 
shock."

On physical examination, the appellant's blood pressure was 
reported as 182 systolic and 108 diastolic when sitting, 174 
systolic and 98 diastolic when supine, and 155 systolic and 
103 diastolic when standing.  No abnormalities of the 
appellant's cardiovascular system were noted.  No 
abnormalities of the appellant's respiratory system were 
noted.  The appellant's central nervous system was grossly 
intact.  Motor function was intact without any weakness or 
atrophy.  The appellant's reflexes were normal and 
symmetrical in both upper and lower extremities, bilaterally.  
His sensory function was intact.  On examination of the 
appellant's left arm there was a well-healed scar measuring 
10 centimeters that was secondary to a laceration sustained 
before the appellant entered military service.  There was 
also a "very barely visible" scar on the ventral aspect of 
the left elbow that measured 0.5 centimeters and which was 
not painful or tender on examination.  No abnormalities of 
the appellant's lower extremities were noted.  No 
abnormalities of the appellant's left shoulder were noted.

Multiple radiographic reports were associated with the 
examination report.  Views of the appellant's left shoulder, 
left elbow, right ankle, left ankle, and chest were negative 
for any abnormalities.  Views of the appellant's knees were 
negative except for bipartite patella, bilaterally.  The 
diagnoses were essential hypertension on no medication; 
history of jerking movements with a normal examination; 
history of cramps in both legs and left arm with a normal 
examination; and alopecia.  The examiner stated that the 
appellant's claims file had been reviewed and specifically 
noted the service records regarding the appellant's in-
service accident.  The examiner stated "[i]t is my opinion 
his complaints of left arm and bilateral leg cramps and 
jerking movements and high blood pressure, and hair loss are 
not likely due to electrical shock sustained while he was in 
the military in 197[7]."

Left Arm Disorder, Bilateral Leg Disorder, and Seizure 
Disorder

The evidence of record shows that the appellant has not been 
diagnosed with a left arm disorder, a bilateral leg disorder, 
and a seizure disorder.  The most recent medical evidence of 
record shows a normal examination.  In fact, there is no 
medical evidence of record that the appellant has ever had a 
left arm disorder, a bilateral leg disorder, and a seizure 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The appellant's statements alone are not sufficient to prove 
that he has current diagnoses of a left arm disorder, a 
bilateral leg disorder, and a seizure disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the appellant is not competent to 
make a determination that he has current diagnoses of a left 
arm disorder, a bilateral leg disorder, and a seizure 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the medical evidence of record does not show 
that the appellant currently has diagnoses of a left arm 
disorder, a bilateral leg disorder, and a seizure disorder.  
As such, service connection for these disorders is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the appellant has current diagnoses 
of a left arm disorder, a bilateral leg disorder, and a 
seizure disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension and Hair Loss

The medical evidence of record does not show that the 
appellant's current hypertension and hair loss were incurred 
in or aggravated by military service.  The appellant's 
service medical records are negative for complaints, 
symptoms, or diagnoses of hypertension and hair loss.  In 
addition, there is no post-service medical evidence of record 
that shows treatment of hypertension and hair loss prior to 
2005, approximately 25 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).

Furthermore, there is no medical evidence of record relating 
the appellant's currently diagnosed hypertension and alopecia 
to military service.  The only medical evidence of record 
that discusses the etiology of the appellant's currently 
diagnosed hypertension and alopecia is the February 2005 VA 
joints examination report which stated that the disorders 
were "not likely due to electrical shock sustained while he 
was in the military."  The appellant's statements alone are 
not sufficient to prove that his currently diagnosed 
hypertension and alopecia were incurred in or aggravated by 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As such, there is no medical evidence of 
record which relates the appellant's currently diagnosed 
hypertension and alopecia to military service.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the appellant's currently 
diagnosed hypertension and alopecia to military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a left arm disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a seizure disorder is denied.

Service connection for hypertension is denied.

Service connection for hair loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


